Citation Nr: 1436913	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-18 912	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral flat feet with warts.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from July 1985 to October 1985 and active military duty from June 1987 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board previously remanded this case for additional development in September 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay; however, another remand of the claims on appeal is necessary to ensure the Veteran receives every possible consideration.

During the June 2010 VA examination of the feet, the Veteran reported that he first saw a private physician for his feet in approximately 2005.  The record contains private treatment records from May 2002 to July 2004 and from July 2007 to June 2009, but not from 2005.  Further, the record does not appear to contain evidence that VA ever requested private treatment records regarding the Veteran's bilateral flat foot with warts.  

While VA obtained service personnel records (SPRs) and service treatment records (STRs) from his periods of active service from July 1985 to October 1985 and June 1987 to May 1990, the record reveals that he had Army Reserve service, including active duty for training, outside of those periods of service.  The record does not, however, appear to contain evidence that VA has made attempts to obtain STRs from the Veteran's Reserve service from October 1985 to June 1987 or from May 1990 to April 1995.  See January 1990 Orders; June 1985 and April 1987 Enlistment/Reenlistment Documents.

Accordingly, the case is REMANDED for the following action:

1. First, make efforts to obtain any additional STRs not already of record, including contacting any Reserve units in which the Veteran served, from his periods of Reserve service, including from October 1985 to June 1987 and from May 1990 to April 1995.  Any attempts should be associated with the claims file.  If a negative response is received, a memorandum of unavailability should be associated with the record.

2. Second, obtain any outstanding private treatment records from Family Foot & Ankle Center (Dr. Dougherty), dated since January 2005, as well as from Beckford Medical Center (Dr. Kenney), including from July 2004 to July 2007, and from June 2009 to the present.  Any attempts should be associated with the claims file.  

3. Third, IF additional treatment records are received pursuant to this Remand, obtain an addendum opinion from the June 2010 VA examiner or, if unavailable, from another appropriate examiner, to determine the nature and etiology of any bilateral flat feet with warts.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the VBMS claims file.  

The examiner MUST provide an opinion, based on the record, regarding:

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran had a superimposed bilateral foot disability on his preexisting pes planus in service that resulted in a current foot disability, including warts, callouses, or keratomas.

The examiner should consider:
(i) the June 2010 VA examiner's finding that the Veteran's preexisting bilateral flat feet was congenital, and that he currently has superimposed keratomas;
(ii) June 2010 VA treatment records wherein the Veteran was diagnosed with painful foot callouses, thought secondary to flat feet;
(ii) a diagnosis of moderate asymptomatic pes planus in the Veteran's June 1985 Army Reserve Enlistment Medical Examination; 
(iii) the Veteran's May 1990 indication that he did not desire a separation medical examination; 
(iv) the Veteran's reports that he experienced foot pain and believed he developed warts while serving in Germany in approximately 1988, but did not seek treatment in service (see April 1998 Certificate of Training; December 2009 Claim; July 2010 Notice of Disagreement).  

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  Please provide the basis for any diagnosis and a complete medical rationale for any opinion. 

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

4. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

